Citation Nr: 1131415	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO. 04-29 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, claimed as an anxiety disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to September 1992. His awards and decorations include the Purple Heart and Combat Action Ribbon.

This matter was last before the Board of Veterans' Affairs (Board) in May 2010, on appeal of a May 2002 rating decision of the Little Rock, Arkansas Regional Office (RO) of the Department of Veterans Affairs (VA). The Board remanded the claim for additional development. The procedural history of the claim is reflected in the prior remand.

The Board presently REMANDS the appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.


REMAND

The Board is obligated by law to ensure that the RO complies with its directives. Stegall v. West, 11 Vet. App. 268, 271 (1998). In May 2010, the Board directed that the claims file be returned to a December 2009 VA examiner to provide another opinion as to whether the Veteran has any current psychiatric disability that is related to (to include aggravated by) his active duty service.

The Board specifically requested that the examiner provide an opinion referring to, and discussing, the pertinent medical evidence of record including (but not limited to) prior examination reports, prior diagnoses, and post-service behavioral changes reported by the Veteran and reflected in lay statements. However, the August 2010 VA opinion does not address any lay evidence as to post-service behavioral changes. Further, as observed by the Veteran's authorized representative in a July 2011 brief, the 2010 VA opinion appears to rely on a single 2005 VA treatment note as evidence that the Veteran did not experience any in-service trauma. However, the Veteran is a recipient of the Purple Heart as well as the Combat Action Ribbon and the record reflects that he has described multiple traumatic in-service events. 

If any report does not include adequate responses to the specific opinions requested, the report must be returned to the providing physician for corrective action. See 38 C.F.R. § 4.2. The May 2010 VA examination report does not reflect compliance with the 2010 remand directives and indicates that the examiner was not aware of the Veteran's combat participation, despite his declaration that he had "reviewed the Veteran's voluminous claims file." The claims file must again be returned for an opinion.

The Veteran and his spouse have understandably expressed frustration at what they perceive to be an inordinate delay in the processing of this claim. The Board presently undertakes to resolve this case without further delay. 

However, the Veteran and his spouse are advised that in order for service connection of a disability to be granted, the evidence must generally show that the Veteran has been diagnosed with a disability by a competent medical professional and that the diagnosis is linked to military service. If the Veteran or his spouse are aware that the Veteran has been so diagnosed with a mental disorder, they should advise the RO/AMC of this information as directed in paragraph 1, below. 

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Ascertain if the Veteran has received any VA, non-VA, or other medical treatment that is not evidenced by the current record, to specifically include, but not limited to any VA treatment provided after August 2010. Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file. Obtain these records and associate them with the claims folder.

2. Return the Veteran's claims file to the May 2010 examiner or, if that examiner is unavailable, to another health care provider of suitable background and experience. The examiner is advised that as the recipient of the Purple Heart and the Combat Action Ribbon, the Veteran is shown by law to have participated in combat. The examiner must provide an opinion as to whether any current psychiatric disability is related to, or was aggravated by, his active duty service. The following considerations will govern the review:

a. The claims folder and a copy of this remand will be made available to the examiner, who must specifically acknowledge receipt and review of these materials in any report generated. 

b. After (re-)reviewing the claims file, the examiner must author another opinion. The examiner must review the pertinent evidence and address the Veteran's contention that he experienced behavioral changes after his discharge from service. The examiner has an independent responsibility to review the claims file, but his attention is drawn to the Veteran's reports of in-service trauma as well as his receipt of awards and decorations reflecting combat experience. The examiner also must clarify the August 2010 observation that a history of alcohol abuse "complicat[es] his clinical picture" and address whether, in light of other evidence reflecting that the Veteran did not drink before service, any such abuse could be a symptom of mental disorder.

c. The examiner must provide the reasons for why the Veteran has, or does not have, a mental disorder that is related to his combat service; and cite to any medical treatises utilized. If the examiner is unable to render an opinion without resort to speculation, he or she should explain why and so state; and further state what information would be required to express such an opinion without resort to speculation. 

3. Review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action is to be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing physician for corrective action.

4. Thereafter, consider all of the evidence of record and readjudicate the Veteran's claim. The Veteran and his representative must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time should be allowed for response. Thereafter, if indicated, the case should be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).


